Exhibit 10.1

TSYS (logo) [tss20170930ex1016f0f10001.jpg]

 

One TSYS Way

Post Office Box 1755

Columbus GA 31902-1755

 

www.tsys.com

 

 

 

 

 

September 21, 2017

 

 

 

Pamela A. Joseph

4020 Heatherwood Way

Roswell GA 30075

 

Dear Pam:

 

This letter is provided to you in connection with our conversation regarding
your amicable separation from Total System Services, Inc. (the “Company”).

 

You will receive your regular compensation through September 30,
2017 (your “Separation Date”), less applicable federal and state withholding
and FICA taxes. Accrued but unpaid vacation will be
paid in accordance with Company policy. Unused holidays and PDO will be
forfeited.

 

If you are participating in the Company’s group health and welfare plans, your
coverage will terminate on September 30, 2017, except as specifically provided
in this Agreement. By separate correspondence you will receive information
regarding your rights to continue your group health insurance under COBRA.

 

Because of your service with the Company, we are offering you the separation
package described below in return for certain commitments on your part. If you
decide to accept this offer, you may do so by signing a copy of this letter at
the place provided. This letter will then serve as a formal agreement between
you and the Company (the “Letter Agreement”).

 

The parties agree to the following terms and provisions:

 

1.   Separation Pay.  In exchange for the release and other commitments you make
in this Letter Agreement, and subject to your compliance with the terms and
conditions of this Letter Agreement, the Company agrees to pay you the sum of
Two Million Two Hundred Seventy Five Thousand Dollars and No Cents ($2,275,000),
less all applicable withholdings (the “Separation Pay”).  The Separation Pay
will be paid as follows:

 





--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 2

 

(a)  The Company will pay you $360,000 in substantially equal installments over
a period of six (6) months in accordance with the Company’s customary payroll
practices (each such installment payment, a “Separation Payment”), beginning on
the Company’s first payroll period that is at least ten (10) days after your
Separation Date (but with the first Separation Payment being a lump sum payment
covering all payment periods from your Separation Date through the date of such
first payment), provided this Letter Agreement has become final and irrevocable
by such time.

 

(b)  The Company will pay you $1,375,000 in a lump sum on a date that is no
later than March 15, 2018, which shall include an amount attributed to your 2017
Annual Bonus and other consideration.

 

(c)  The Company will pay you $540,000 in a lump sum on or around January 1,
2019, which amount shall also be defined as a Separation Payment.

 

(d)  Your ongoing compliance with the provisions contained in Paragraphs
3(b) and 4 through 10 of this Letter Agreement is a condition precedent to the
Company’s obligation to continue to make any of the payments described
above.  In the event you breach any of such provisions, your right to receive
future payments will be automatically forfeited and you shall promptly repay to
the Company 90% of any Separation Pay you previously received, but excluding
that portion of the Separation Pay attributed to the pro rata portion of your
2017 Annual Bonus, which pro rata portion is $525,000.

 

2.   Release.

 

(a)  Release by You.  In return for the Separation Pay, you  unconditionally
release the Company, its affiliates and related entities, and each of their
respective current and former officers, directors, shareholders, managers,
employees, employee benefit plans and fiduciaries, insurers, agents, trustees,
transferees, successors and assigns (each a “Released Party” and collectively,
the “Released Parties”), collectively, separately and severally, from each and
every action, claim, right, liability or demand of any kind or nature that you
had, have now or might later claim to have against any of the Released Parties,
known or unknown, including, but not limited to, any and all claims in
connection with your employment relationship and the termination of your
employment relationship, including, but not limited to, any claims relating to
compensation, equity, vacation and employee benefits (with the exception of any
vested benefits provided under a written benefit plan maintained by the
Company). Specifically included in your release are all employment claims and
any other claims arising under the Employee Retirement Income Security Act
of  1974, the various Civil Rights Acts, including, but not limited to, the
Civil Rights Act of 1866, the Civil Rights Act of 1964, and the Civil Rights Act
of 1991, Equal Pay Act of 1963, Age Discrimination in Employment Act of 1967, as
amended by the Older Workers’ Benefit Protection Act (the “ADEA”),
Rehabilitation Act of 1973, Occupational



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 3

 

Safety and Health Act, Immigration Reform and Control Act of 1986, Americans
with Disabilities Act, Employee Polygraph Protection Act of 1989, Family and
Medical Leave Act, Genetic Information Nondiscrimination Act of 2008, and any
amendments to  the foregoing laws. You understand that the claims you are
releasing by signing this Letter Agreement are not limited to claims arising
under the specific laws referenced in the preceding sentence, but include all
rights and claims under any federal, state and local employment laws and any
other statutory or common law causes of action relating in any way to your
employment or separation from employment with the Company.  The release set
forth in this Paragraph 2(a) does not apply to (i) the payments and benefits to
be provided under this Letter Agreement, (ii) your rights to any vested benefits
provided under any written benefit plan maintained by the Company, including but
not limited to the TSYS Deferred Compensation Plan, the TSYS Retirement Savings
Plan or the vested stock rights described in Exhibit A (the “Vested Stock
Rights”), (iii) any rights to indemnification or insurance coverage conferred
upon you as an officer, director or employee of the Company, (iv) any claims
that may arise after the date you sign this Letter Agreement, or (v) any claims
for which releases are not permitted by law.

 

Furthermore, the release set forth in this Paragraph 2(a)  is not intended to
limit in any way your right or ability to cooperate with the EEOC, the SEC, the
NLRB or any other comparable state or local agencies (singularly referred to
herein as an “Enforcement Agency” and collectively as “Enforcement Agencies”).
Enforcement Agencies have the authority to carry out their statutory duties by
investigating charges, issuing determinations, filing suit in their own name, or
taking any other action authorized by statute.  You retain the right to
participate in any action brought by the Enforcement Agencies and to communicate
with any Enforcement Agency, regardless of whether such communication is
initiated by you or by an Enforcement Agency. By signing this Letter Agreement,
you do, however, waive your right to a monetary recovery or other individual
relief should an Enforcement Agency pursue any claims on your behalf.

 

(b)  Release by the Company. Except for your obligations under this Letter
Agreement, the Company hereby releases you from each and every action, claim,
right, liability or demand of any kind or nature that the Company had, has now
or might later claim to have against you, known or unknown, based on any act or
omission that has allegedly occurred through the date this Letter Agreement is
executed by a duly authorized representative of the Company. The release set
forth in this Paragraph 2(b) does not apply to any claims that cannot be
released as a matter of law, such as those that arise after the date the Company
executes this Agreement, or any claims based on a breach of your fiduciary duty,
fraud or intentional misconduct.

 

3.   You agree as follows:

 

(a)  No Additional Compensation.  The severance benefits provided pursuant to



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 4

 

Paragraph 1 are in addition to any benefits to which you are already
entitled.  Upon receipt of the payments and benefits referenced in this Letter
Agreement, you will have received all compensation, bonuses and other benefits
due you by virtue of your employment with the Company, and no additional
compensation or bonuses are due you now or in the future. This Letter Agreement,
however, in no way affects your entitlement to any funds currently in your
accounts in the employee stock purchase and retirement plans of the Company,
including but not limited to the TSYS Deferred Compensation Plan, the TSYS
Retirement Savings Plan or your Vested Stock Rights.  The benefits (if any)
under the plans described above will be payable to you in accordance with the
terms of the individual plans.

 

(b)  Confidentiality. Except to the extent necessary to comply with your
obligations under Paragraph 13 of this Letter Agreement prior to the filing of
the Company’s third quarter Quarterly Report Form 10-Q which is expected to be
filed on or about November 7, 2017, the terms and conditions of this Letter
Agreement, including the compensation to be paid to you under this Letter
Agreement, are to be kept strictly confidential, and may not be disclosed to
anyone other than your spouse, your attorney and your tax advisor.  However, it
shall not be a violation of this Agreement for its terms and conditions to be
disclosed prior to November 7, 2017, pursuant to any lawful subpoena issued by a
court of competent jurisdiction, as necessary in any investigation conducted by
a government agency for enforcement of laws, or as necessary in any legal
proceeding to adjudicate the parties’ respective rights and obligations under
this Agreement.

 

(c)  Consultation with Attorney.  You are aware you have the right to discuss
every aspect of this Letter Agreement with your attorney. You acknowledge that
you have had sufficient opportunity to consider the contents of this Letter
Agreement.

 

4.   Cooperation. You agree to cooperate with the Company Group (as defined
below) and be reasonably available to confer with the Company Group with
respect to continuing and/or future matters related to
the period during which you were employed by the Company (including,
without limitation, promptly
responding to requests for information and appearing at the Company Group’s
request to give truthful testimony without requiring service of a subpoena or other
legal process).  When
requesting your cooperation pursuant to this Paragraph, the
Company will make a commercially reasonable effort to accommodate your
scheduling constraints, and the Company will reimburse you for all reasonable out
of pocket expenses you incur in rendering such services.  The “Company Group”
means the Company and any entity from time to time owned or controlled by the
Company.

 

5.   Board of Directors/Officer. Your acceptance of this Agreement will serve as
your resignation from the Company Board of Directors, effective September 30,
2017. Further, if requested, you agree to execute a separate letter addressed to
the Company Board of Directors memorializing your resignation from the Board.
Your services as President and COO will



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 5

 

likewise terminate effective September 30, 2017. None of the Separation Pay
provided for in Paragraph 1 is being paid in connection with your resignation
from the Board of Directors.

 

6.   Protection of Confidential Information.

 

(a)  Non-Disclosure of Confidential Information. You agree to hold in confidence
all Confidential Information (as defined below) and you shall not, either
directly or indirectly, use, transmit, copy, publish, reveal, divulge or
otherwise disclose or make accessible any Confidential Information to any person
or entity without the prior written consent of the General Counsel of the
Company. Your obligation of non-disclosure as set forth herein shall continue
for so long as the information in question continues to constitute Confidential
Information.  The restrictions in this Paragraph 5(a) are in addition to, and
not in lieu of, your obligations arising under the Company Group’s  policies,
ethical rules, applicable law, or any other contract or agreement.  Nothing in
this Letter Agreement is intended to or should be interpreted as diminishing any
rights and remedies the Company Group has under applicable law related to the
protection of confidential information or trade secrets.

 

(b)  Definition of Confidential Information. “Confidential Information” means
data or information relating to the business of the Company Group that has been
disclosed to you, or of which you have become aware, as a consequence of or
through your relationship with the Company Group and which has value to the
Company Group or, if owned by someone else, has value to that third party, and
is not generally known to the Company Group’s competitors. Confidential
Information includes, but is not limited to, trade secrets, information
regarding clients, contractors and the industry not generally known to the
public, strategies, methods, books, records and documents, technical information
concerning products, equipment, services and processes, procurement procedures,
pricing and pricing techniques, information concerning past, current and
prospective clients, investors and business affiliates, pricing strategies and
price curves, plans or strategies for expansion or acquisitions, budgets,
research, financial and sales data, communications information, evaluations,
opinions and interpretations of information and data, marketing and
merchandising techniques, electronic databases, models, specifications, computer
programs, contracts, bids or proposals, technologies and methods, training
methods and processes, organizational structure, non-public personnel
information, payments or rates paid to consultants or other service providers,
and other such confidential or proprietary information, whether such information
was developed in whole or in part by you, by others in the Company Group or
obtained by the Company Group from third parties, and irrespective of whether
such information has been identified by the Company as secret or confidential.
Confidential Information does not include any data or information  that has been
voluntarily disclosed to the public  by the Company Group (except where such
public disclosure has been made by you or another person without



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 6

 

authorization) or that has been independently developed and disclosed  by
others, or that otherwise enters the public domain through lawful means.

 

(c)  Notice to Company Group. In the event you are requested or required
pursuant to any legal, governmental, or investigatory proceeding or process or
otherwise to disclose any Confidential Information, you shall promptly notify
the General Counsel of the Company in writing (in no event later than five (5)
business days prior to the disclosure unless disclosure is required in less than
five (5) business days, in which event you shall notify the General Counsel as
soon as possible), so that the Company Group may seek a protective order or
other appropriate remedy, or, if it chooses, waive compliance with the
applicable provision of this Letter Agreement. You agree to cooperate with the
Company Group to preserve the confidentiality of such
Confidential  Information  consistent  with applicable law or court order, and
shall use the your best efforts to limit any such disclosure to the minimum
disclosure necessary to comply with such law or court order.

 

7.   Protection Against Unfair Competition.

 

(a)  Non-competition. For a period of fifteen (15) months following your
Separation Date (i.e., through December 31, 2018), you shall not, directly or
indirectly, whether personally or through another person or entity, perform any
of the Prohibited Activities (as defined below) in the Territory (as defined
below) or any part thereof for or on behalf of yourself or any other person or
entity in competition with the Business of the Company Group (as defined below)
or any part thereof, without the prior written consent of the Chief Executive
Officer of the Company.

 

(b)  Definition of Prohibited Activities. “Prohibited Activities” means
activities of the type conducted, provided, or offered by you for  or on behalf
of the Company Group since May 1, 2016, including, without limitation,
supervisory, management, operational, business development, maintenance of
client relationships, corporate strategy, community relations, public policy,
regulatory strategy, sales, marketing investor relations, financial, accounting,
human resources, technical and other similar or related activities and including
service  as a director or in any similar capacity without the prior written
consent of the Chief Executive Officer of the Company.

 

(c)  Definition of the Territory. The “Territory” means the United States of
America, Europe, Brazil, China, and all inhabited areas of the world in which
the Company Group does business, which you acknowledge is the geographic area
for which you were responsible during your employment with the Company.

 

(d)  Definition of the Business of the Company Group. The “Business of the
Company Group” means the business of (i) providing payment processing services
to financial institutions and nonfinancial entities, (ii) providing merchant
acquiring solutions and related systems and integrated support services to
merchant acquiring and merchants,



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 7

 

and related payment services to financial institutions and nonfinancial
entitites, and (iii) providing general-purpose reloadable prepaid debit cards
and payroll cards and alternative financial services to underbanked consumers
and others.

 

8.   Non-solicitation of Clients.

 

(a)Non-solicitation. For a period of fifteen (15) months following your
Separation Date (i.e., through December 31, 2018), you shall not, directly or
indirectly, (i) solicit or attempt to solicit any Client (as defined below) or
Prospective Client (as defined below) for the purpose of providing products or
services that are competitive with those provided by the Company Group, or (ii)
cause or attempt to cause any Client or Prospective Client to not do business
with the Company Group or to discontinue or reduce its business with the Company
Group.

 

(b)Definition of Client.  A “Client” means any business entity that is currently
a client of the Company Group.

 

(c)Definition of Prospective Client.  A “Prospective Client” means any business
entity the Company Group has been in contact in an effort to persuade such
business entity to become a client.

 

9.   Non-solicitation of Employees. For a period of fifteen (15) months
following your Separation Date (i.e., through December 31, 2018), you shall not
solicit or attempt to solicit, directly or by assisting others, any person who
was an employee of the Company Group on, or within six (6) months before, the
date of such solicitation or attempted solicitation and with whom you had
contact while employed by, or serving as a director of, the Company, for
purposes of inducing such person to leave the employment of the Company Group.

 

10. Non-disparagement. You will not in any way malign or disparage the Company
or any of its directors, officers, managers or employees at
any time in the future.
Similarly, the Company will instruct its current directors and all members of
the Company’s  Executive Leadership Team (“ELT”) not to malign or disparage you
and will take reasonable steps to ensure compliance with such instruction;
disparagement of you by any such individual will be deemed a breach of this
provision by the Company.  Notwithstanding  the foregoing, this Paragraph 10
does not in any way restrict or impede either party from exercising
protected  rights to the extent that such rights cannot  be waived by agreement
or from complying with any applicable law or regulation or a valid order of a
court of competent jurisdiction or an authorized government agency.

 

11. Enforcement. You acknowledge that the restrictions contained in Paragraphs
3(b) and 5 through 10 of this Letter Agreement are reasonable and necessary to
protect the legitimate interests of the Company Group, and that the Company
would not have entered into this Letter Agreement in the absence of such
restrictions. By reason of the foregoing, you acknowledge and agree that a
breach of any of the provisions set forth in Paragraphs 3(b) and



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 8

 

5 through 10 above would cause irreparable damage to the Company Group, the
exact amount of which would be difficult to determine, and that the remedies at
law for any such breach would be inadequate. Accordingly, you agree that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, the Company Group shall be entitled to seek specific performance and
injunctive relief, without posting bond or other security, to enforce such
provisions. In any action for injunctive relief, the prevailing party will be
entitled to collect reasonable attorneys’ fees and other reasonable costs from
the non-prevailing party.

 

12. Tolling.  In the event the enforceability of any restrictive covenant set
forth in this Letter Agreement is challenged in a claim or counterclaim in court
during the time period applicable to such restrictive covenant, and you are not
immediately enjoined from breaching such restrictive covenant, then if a court
of competent jurisdiction later finds that the challenged restrictive covenant
is enforceable, the time period set forth in the challenged restrictive covenant
shall be deemed tolled upon the filing of the claim or counterclaim in court
seeking or challenging the enforceability of such restrictive covenant until the
dispute is finally resolved and all periods of appeal have expired;
provided, however, that to the extent you comply with such restrictive covenant
during such challenge, the time period set forth in the challenged restrictive
covenant shall not be deemed tolled.

 

13. Notice to Subsequent Employer. For a period of fifteen (15) months following
your Separation Date (i.e., through December 31, 2018), you agree to notify any
prospective employer or entity for which you would serve as a member of the
board of directors of such entity or in a similar capacity of the existence and
terms of the provisions set forth in Paragraphs 5 through 12 above. In addition,
you authorize the Company Group to provide a copy of such provisions to such
third parties, including but not limited to your subsequent, anticipated, or
possible future employers or entities with respect to which you may serve or
intend to serve on the board of directors or in a similar capacity.

 

14. No Admission of Liability. The Company Group and its agents expressly deny
that they have any liability to you, and this Letter Agreement is not to be
construed as an admission of any such liability.

 

15. Representations. You represent and warrant that (a) you have received  all
compensation, benefits and reimbursements  due from the Company Group through
the Separation Date (with the exception of the payments and benefits to be
provided pursuant to this Letter Agreement and the accounts held for your
benefit under the TSYS Deferred Compensation Plan and the TSYS Retirement
Savings Plan, and the payments you will be entitled to upon exercise of any
Vested Stock Rights); (b) you have returned all Company Group property in your
possession or control and you have permanently deleted any confidential or
proprietary information stored on any networks, computers or information storage
devices that are not owned by the Company Group but within your possession or
control; (c) you have provided the Company with all passwords, security codes,
and account access information in your knowledge, possession or control relating
to any financial accounts, records, computers,



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 9

 

mobile devices or online services used by you in connection with your employment
with the Company; (d) you have suffered no work-related injury or occupational
disease while employed with the Company; (e) you are not aware of any activity
by the Company or any other Released Party that you believe to be unlawful or
potentially unlawful; (f) you have filed no claim, charge, suit or other action
or proceeding against the Company or any other Released Party; and (g) you have
not sold, assigned, transferred, conveyed or otherwise disposed of any of the
claims, demands, obligations, or causes of action released in this Letter
Agreement.

 

16. Permitted Disclosures. Notwithstanding any other provision of this Letter
Agreement, you are not prohibited from reporting possible violations of federal
or
state law or regulation to any Enforcement Agency, or making other disclosures
that are protected under federal or state law or regulation. You do not need the
prior authorization of the Company to make any such reports or disclosures, and
you are not required to notify the Company that you have made such reports or
disclosures.

 

Notwithstanding any other provision of this Letter Agreement, without prior
notification to you, the Company may make appropriate public disclosure of the
existence and terms of this Letter Agreement to the extent required to satisfy
its obligations under the provisions of applicable federal and state securities
laws.

 

17. Miscellaneous. Except as expressly set forth herein, this Letter Agreement
contains all understandings between you and the Company regarding your
separation from employment and your post-termination restrictive covenants and
supersedes all prior agreements and understandings relating to the same subject
matter. Specifically, and without limitation, this Letter Agreement modifies any
and all post-employment restrictive covenants in connection with:  your Stock
Option Agreement effective February 17, 2017 (Section 9 and Exhibit A thereto),
your Stock Option Agreement (“Exhibit A-1”) effective May 6, 2016 (Section 9 and
Exhibit A thereto); your Stock Option Agreement (“Exhibit A-2”) effective May 6,
2016 (Section 9 and Exhibit A thereto); and your Performance Share Agreement
(“Exhibit B-2”) effective May 6, 2016 (Section 4 and Exhibit A thereto); and all
other post-employment restrictive covenant agreements between you and the
Company.  This Letter Agreement may not be modified, changed or altered by any
promise or statement by the Company until such modification has been approved in
writing by you and the Company.  If any clause or any portion of this Letter
Agreement is determined to be void or unenforceable for any reason, the
remaining clauses and portions of this Letter Agreement shall not be affected
and shall remain in full force and effect.  In the event a court of competent
jurisdiction determines that any restrictive covenant set forth in this Letter
Agreement is excessive in duration or scope or is otherwise unenforceable as
drafted, it is the intent of the parties that such restriction be modified by
the court to render it enforceable to the maximum extent permitted by law. This
Letter Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of Georgia. Any action arising under or related to this
Letter Agreement, your employment with the Company, or the cessation of your
employment with the Company, shall be filed exclusively in the state or federal
courts with jurisdiction over Gwinnett



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 10

 

County, Georgia and/or Muscogee County, Georgia, and each of the parties hereby
consents to the jurisdiction and venue of such courts.

 

18. Section 409A. Payments pursuant to this Letter Agreement are intended to
comply with or be exempt from Section 409A of the Internal Revenue Code and
accompanying regulations and other binding guidance promulgated thereunder
(“Section 409A”), and the provisions of this Letter Agreement will be
administered, interpreted, and construed accordingly. Notwithstanding any other
provision of this Letter Agreement, payments provided under this Letter
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. All payments under this Letter
Agreement are intended to be treated as separation pay due to an involuntary
separation from service and/or as a short-term deferral and as such are intended
to be excluded from Section 409A to the maximum extent possible under these
and/or other applicable exemptions.  Any payment to be made under this Letter
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A.  To the extent any payments provided under
this Letter Agreement are to be made in installments, each installment shall be
designated as a separate payment under Section 409A.  Notwithstanding the
foregoing, the Company  makes no representations  that the payments and benefits
provided under this Letter Agreement comply with Section 409A and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by you on account of any
non-compliance  with Section 409A.

 

Any provision of this Letter Agreement to the contrary notwithstanding,
 if at the time of your separation from service, the Company determines that you
are a  “specified employee,” within the meaning of Section 409A, then to the
extent any payment or  benefit that you become entitled  to under this Letter
Agreement on account of  such separation from  service would be considered
nonqualified deferred compensation under Section 409A, such payment or benefit
shall be paid or provided at the date which is the earlier of (i) six (6) months
and one day after such separation from service
and (ii) the date of your death (the “Delay Period”).
Upon  the  expiration  of  the  Delay  Period,  all  payments  and  benefits  delayed
pursuant to this Paragraph 18 (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
provided to you in a lump sum on the first business day after the Delay Period,
and any remaining payments and benefits due under this Letter Agreement  shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

 

Please take this Letter Agreement with you and consider it carefully. 

 

In accordance with the ADEA, you have a period of twenty-one (21) days from the
date this Letter Agreement was initially provided to you within which to
consider this Letter Agreement, which includes a waiver of claims under the
ADEA. The Company encourages you to seek the advice of counsel regarding whether
to enter into this Letter Agreement. Unless you return the signed Letter
Agreement within the twenty-one (21) day ADEA review period, you will not
receive the Separation Pay described in Paragraph No. 1.  If you choose not to
wait twenty-one (21) days to



--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 11

 

execute this Letter Agreement, which is solely your choice, you acknowledge that
it is because you freely and voluntarily chose to execute this Letter Agreement
before that time. You agree that any changes made to this Letter Agreement after
it was initially delivered to you, whether material or immaterial, do not
restart the 21-day period described in this Paragraph.

 

Once you execute this Letter Agreement, you will have seven (7) days from the
date of execution to revoke by providing notice of revocation to the Company.
Any such notice of revocation must be in writing and delivered to G. Sanders
Griffith, III, General Counsel, Total System Services, Inc., One TSYS Way,
Columbus, Georgia 31901, in a manner calculated to ensure receipt by 11:59 p.m.
Eastern Time on the seventh (7th) day following the date of your execution of
this Letter Agreement. In the event you revoke, such revocation shall be limited
and effective only as to the waiver of claims under the Age Discrimination in
Employment Act, which will in turn result in a reduction of the total Separation
Pay from $2,275,000 to $2,025,000. All other terms of the Letter Agreement will
remain fully enforceable.

 

Should you have any questions about this Letter Agreement, please feel free to
discuss them with me.

 

 

Sincerely,

 

 

 

/s/ M. Troy Woods

 

M. Troy Woods

 

Chief Executive Officer

 

TSYS







--------------------------------------------------------------------------------

 

Pamela A. Joseph

September 21, 2017

Page 12

 

 

PLEASE READ CAREFULLY: This Letter Agreement includes a release of all known and
unknown claims, with the exception of claims related to payments and benefits
set forth in this Letter Agreement, to your rights under any written benefit
plan maintained by the Company, to any claims that arise after the effective
date of this Letter Agreement, and to any rights to indemnification or insurance
coverage conferred upon you as an officer, director or employee of the Company.
You are advised to consult with an attorney prior to executing this Letter
Agreement.

 

ACCEPTANCE

 

 

I have carefully read this Letter Agreement. I understand that I have the right
to consult with an attorney before signing it and I have had the opportunity and
sufficient time to seek advice. I fully understand the contents and the legal
significance of this Letter Agreement, and I willingly, voluntarily and
knowingly accept and agree to each of its terms.

 

 

 

 

September 21, 2017

/s/ Pamela A. Joseph

 

Pamela A. Joseph

 

 





--------------------------------------------------------------------------------

 

 

Exhibit “A”

 

Pamela A. Joseph – Vested Stock Rights

 

 

1.14NQLTIPPJ award dated 05/06/2016.

2.16NQLTIPPJ award dated 05/06/2016.

 

 

--------------------------------------------------------------------------------